F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             JUL 15 2004
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk


ANTONIO ZAMARRIPA,

          Petitioner-Appellant,
                                                        No. 04-6145
v.                                             (Western District of Oklahoma)
                                                 (D.C. No. CV-04-341-M)
T. C. PETERSON, Warden,

          Respondent-Appellee.




                             ORDER AND JUDGMENT *


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This matter is before the court on Antonio Zamarripa’s appeal from the

district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Zamarripa is currently in the custody of the Federal Bureau of Prisons (“BOP”).

He alleges that his 120-month term of incarceration will end on November 24,

2004. On March 19, 2004, Zamarripa filed a petition for a writ of habeas corpus

in the United States District Court for the Western District of Oklahoma. In the

petition, Zamarripa alleged that the BOP is required, pursuant to 18 U.S.C.

3624(c), to transfer him to a halfway house or to home confinement for the last

six months of his term of incarceration.

       “A necessary predicate for the granting of federal habeas relief . . . is a

determination by the federal court that [petitioner’s] custody violates the

Constitution, laws, or treaties of the United States.”        Rose v. Hodges , 423 U.S. 19,

21 (1975). The district court dismissed the § 2241 petition         sua sponte ,

concluding that Zamarripa had failed to state a claim for federal habeas relief

because his petition did not allege a violation of the Constitution or laws or

treaties of the United States. The district court relied on       Prows v. Federal Bureau

of Prisons , 981 F.2d 466, 469 (10th Cir. 1992) in which this court held that

“[n]othing in § 3624(c) indicates any intention to encroach upon the [BOP’s]

authority to decide where the prisoner may be confined during the pre-release

period.” Accordingly, Zamarripa has no right pursuant to § 3624(c) to placement

in any particular type of pre-release program.




                                             -2-
      Upon review of Zamarripa’s appellate brief and    de novo review of the

entire record on appeal, this court affirms the dismissal of Zamarripa’s § 2241

petition for substantially the reasons set forth in the magistrate judge’s Report and

Recommendation dated April 15, 2004 and the district court’s Order dated April

22, 2004.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -3-